PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
*55Claimant seeks payment of $59.63 for an article of clothing that was damaged on a piece of metal in a facility of the respondent.
Respondent, in its Answer, admits the validity of the claim, but respondent does not have funds in its budget with which to compensate claimant for his loss.
Based upon the foregoing, the Court makes an award to the claimant in the amount of $59.63.
Award of $59.63.